     Case 1:10-cv-00781-EAW-JJM Document 451 Filed 03/28/19 Page 1 of 3



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


STEUBEN FOODS, INC.,

                     Plaintiff,

       v.
                                                                 10-cv-00781-EAW-JJM
SHIBUYA HOPPMANN CORP.,
SHIBUYA KOGYO CO., LTD.,
and HP HOOD LLC,

                     Defendants.



                         STEUBEN FOODS, INC.’S OPPOSITION
              TO DEFENDANTS’ SECOND RENEWED MOTION TO DISMISS
            OR, IN THE ALTERNATIVE, TRANSFER DUE TO IMPROPER VENUE



       In response to Shibuya’s Second Renewed Motion, Plaintiff Steuben Foods, Inc.

respectfully incorporates its arguments in opposition to Defendants’ previous renewed venue

motion. (Dkt. Nos. 343 (Steuben’s Opposition to Defendants’ Motion [Dkt. 340] to Dismiss or

Transfer Venue), 366 (Steuben Foods, Inc.’s Supplemental Brief Addressing the Effect of In Re

Micron Tech., Inc. on Defendants’ Motion [Dkt. 340] to Dismiss or Transfer Due to Improper

Venue), 369 (Steuben Foods, Inc.’s Response to Defendants’ Brief [Dkt. 367] in Response to the

Court’s November 20, 2017, Order [Dkt. 362], and 378 (Steuben Foods, Inc.’s Response to

Defendants’ Objections to the Report and Recommendation Dated January 16, 2018).)
   Case 1:10-cv-00781-EAW-JJM Document 451 Filed 03/28/19 Page 2 of 3



DATED:   March 28, 2019               Respectfully submitted,

                                      /s/ Joseph L. Stanganelli
                                      Joseph L. Stanganelli
                                      BARCLAY DAMON LLP
                                      One Financial Center, Suite 1701
                                      Boston, MA 02111
                                      Telephone: (617) 274-2900
                                      jstanganelli@barclaydamon.com

                                      Cook Alciati
                                      GARDELLA GRACE P.A.
                                      80 M Street SE, 1st Floor
                                      Washington, DC 20003
                                      Telephone: (703) 721-8379
                                      calciati@gardellagrace.com

                                      Attorneys for Plaintiff Steuben Foods, Inc.
     Case 1:10-cv-00781-EAW-JJM Document 451 Filed 03/28/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on March 28, 2019, I caused the foregoing document to be served

electronically on Defendant’s counsel of record by filing it with the Court’s ECF system.


                                              /s/ Joseph L. Stanganelli________
                                                    Joseph L. Stanganelli
